Exhibit Century Aluminum Company Long-Term Incentive Plan (Adopted Effective January 1, 2008) 1. NAME The name of this Plan is the Century Aluminum Company Long-Term Incentive Plan (the “LTIP”). 2. PURPOSE The purpose of the LTIP is to advance the interests of the Company by giving senior-level employees of the Company and its Subsidiaries who occupy key executive positions the opportunity to earn long-term incentive awards through achievement of performance goals and to acquire a proprietary interest in the
